Citation Nr: 9935520	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for a skin disorder to 
include as secondary to exposure to Agent Orange.  

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 31, 1989.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active military service from April 1965 to 
January 1968, including service in the Republic of Vietnam 
where he was a combat medic.  The veteran has been declared 
incompetent for Department of Veterans Affairs (VA) purposes 
since September 1992.  The appellant is the veteran's spouse.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which initially granted service connection for PTSD and 
assigned a 10 percent disability rating effective May 31, 
1989.  By rating decision of January 1996, the RO assigned a 
30 percent disability rating effective April 26, 1993.  

Although AMVETS has made written presentations on behalf of 
the appellant, the power of attorney appointing AMVETS as his 
representative for matters before the VA was signed by the 
veteran in May 1993.  Inasmuch as he has been declared 
incompetent by VA since September 1992, that authorization is 
of no legal effect.  Consequently, the appellant is currently 
self represented in these matters.  

In May 1981, the RO denied service connection for a 
psychosis.  In April 1993, the RO received a claim for 
service connection for bipolar disorder, which is a 
psychosis.  In January 1994, the RO reminded the veteran that 
he had previously been denied service connection for a 
bipolar disorder and that the claim could not be reopened 
unless new and material evidence was submitted of a psychosis 
being related to service.  The notices of disagreement 
forwarded by the veteran and the appellant in May and 
November 1994 and the substantive appeal of March and April 
1995 are confined to the issues of service connection for 
skin disability, identified as chloracne, and entitlement to 
an increased rating for PTSD.  Hence, the Board does not have 
jurisdiction over any matter involving service connection for 
bipolar disorder.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  (It is a well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits.)  The 
appellant, on behalf of the veteran, may attempt to reopen 
the claim by following procedural guidelines available from 
the RO.  

The service connection issue involving skin disability 
requires further development by the RO as noted in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by considerable 
occupational and social impairment from May 31, 1989.  


CONCLUSION OF LAW

A 50 percent rating is warranted for PTSD from May 31, 1989. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for PTSD.  The 
Board finds the veteran's claim for increased compensation 
benefits is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with 38 U.S.C.A. § 5107(a).


Factual Background

On May 31, 1989, the RO received records reflecting that the 
veteran had been awarded lump sum payments for Permanent 
Total Disability from the Aetna Insurance Agency along with 
notification of the award of disability benefits by the 
Social Security Administration (SSA).  By rating decision of 
December 1991, the RO granted service connection for PTSD 
assigning a 10 percent disability rating from May 31, 1989.  
By rating decision in January 1996, the RO increased the 
disability rating for PTSD from 10 to 30 percent, effective 
April 26, 1993.  

The veteran was hospitalized by Ohio State University 
Hospitals in May 1988 for bipolar affective disorder, manic, 
alcohol and marijuana abuse, and questionable antisocial 
traits by history.  

On psychiatric examination by VA in October 1988, there was a 
diagnosis of schizophrenic reaction of an undifferentiated 
type leaning toward paranoid ideation of a mild degree and 
ideas of reference.  

When the veteran was hospitalized at Grant Medical Center in 
July 1989 it was reported this was one of a multitude of 
psychiatric hospitalization for bipolar disorder of which the 
veteran had a long history.  

There was no mention of PTSD in the above three reports.  

In December 1989, Alice A. Hale, M.D., reported that she had 
treated the veteran for more than a year; that he had 
received intensive psychiatric treatment since service; that 
he had numerous diagnoses including schizophrenia, drug abuse 
and bipolar disorder; that bipolar disorder best described 
his symptoms; and that his exposure to life threatening and 
violent situations in Vietnam had complicated his course.  
Dr. Hale related that the veteran's symptoms were most like 
PTSD during the Christmas holiday and around July and August, 
the anniversary of the death of a medical corpsman who had 
taken his place while he was on leave.  Reportedly, the 
veteran suffered much survivor's guilt over this incident.  

In October 1991, the veteran was examined by a board of two 
psychiatrists.  One examiner described the veteran as being 
unable to handle any employment at that time.  At times 
during the interview, the veteran did not make any sense and 
was irrelevant.  He had difficulty explaining or expressing 
himself.  At times, he was circumstantial and irrelevant.  He 
had recurrent dreams about incidents in Vietnam and stayed in 
his room during July, August and December.  He became much 
better after December.  He had delusions in which he thought 
he was God and the devil.  There were diagnoses of bipolar 
disorder and PTSD, with the examiner noting that the veteran 
has severe mental illness and underlying psychosis with mood 
swings, and he also is suffering from PTSD.

The second psychiatric examiner reported that the veteran 
described multiple depressive episodes in the past including 
suicide attempts.  He also described manic episodes of an 
elevated, joyful mood when he would spend excessive amounts 
of money on frivolities.  On examination, there was no 
clinical evidence of a formal thought disorder, delusional 
thought content, or psychotic perceptual abnormalities.  
Almost as an afterthought, the veteran reported that he had 
been chronically bothered by both flashbacks and nightmares 
of combat experiences in Vietnam.  Initially he stated that 
they began in 1988, but he later revised this stating that 
they began in 1973 and even later that they began in 1967.  
There were diagnoses of alcohol dependence, bipolar disorder, 
depressed in nearly complete remission (organic bipolar 
disorder secondary to alcohol dependence vs. primary bipolar 
disorder), and PTSD.  The interviewer was impressed by the 
veteran's mild psychomotor retardation in the absence of any 
other depressive features, noting that this might be related 
to some type of intoxicated state related to either alcohol 
or prescription medications.  

In June 1993, Dr. Hale reported that the veteran was being 
seen one time a month for medication management, except 
during times of crises when he was seen more frequently.  He 
also was receiving case management services.  Recently, he 
had stabilized enough to engage in group/individual therapy 
for PTSD at the VA clinic in Columbus which was benefiting 
him very well.  

On VA examination in February 1994, the veteran reported 
consuming alcohol at a rate of twelve beers every so often.  
He also reported using marijuana, every now and then, maybe a 
few times a week.  He described fluctuating levels of energy, 
motivation, appetite and sleep.  Since taking Clonopin, he 
was sleeping well at night and had not experienced any 
flashbacks or nightmares since December 1993.  His memory was 
fairly intact.  He showed poor insight into his illness of 
substance abuse.  He volunteered the information that his 
spouse was the beneficiary of his VA benefits because he lost 
money on alcohol and drugs.  The diagnoses were PTSD, 
continuous alcohol and marijuana abuse, and mixed type 
bipolar disorder.  

On VA examination in March 1994, the veteran complained of 
flashbacks and difficulty sleeping at night.  The mental 
status examination revealed signs of deteriorating cognitive 
functions secondary to alcohol and marijuana abuse.  There 
were diagnoses of mixed-type bipolar affective disorder, 
chronic PTSD, and continuous alcohol and marijuana abuse with 
organic brain syndrome secondary thereto.  

In April 1994, Dr. Hale emphasized that the veteran severely 
under estimated the frequency and severity of his flashbacks; 
that she had experienced him in a totally changed state when 
he was actually having flashbacks; that it was entirely 
possible that a flashback could have precipitated his self 
inflicted stabbing in 1988; and that, although the flashbacks 
were exacerbated at certain times of the year, they certainly 
were not limited to those occasions.  

In February 1995, Dr. Hale reported that the veteran was 
easily startled by minor noises which upset whatever he was 
doing, for example Bingo numbers being called out.  He 
maintained an environment of low stimulation.  Even when in a 
crowded waiting room he stood on the fringe.  Large doses of 
medication for PTSD and bipolar disorder made him appear dull 
and non-responsive.  

On examination by VA in October 1995, the examiner noted that 
the veteran displayed mild paranoia during the interview.  
The veteran described thinking that his wife was a Vietcong; 
that helicopters overhead were landing reinforcements, and 
that his daughter was a reporter.  He had nightmares on a 
weekly to daily basis, difficulty sleeping, and periods of 
extreme irritability, moodiness, social isolation, and 
problems functioning and coping, which had only been present 
since his service in Vietnam.  He was described as no longer 
being employable.  The examiner commented that the veteran 
would be unable to function or cope effectively outside of 
the hospital without the constant administration from his 
wife.  

VA outpatient treatment reports, which reflect continuing 
treatment for psychiatric symptoms, have been reviewed.  In 
May 1996, it was reported that the veteran had not had 
memories of Vietnam lately.  In October 1996, he admitted 
drinking several beers daily.  

In July 1997, the veteran's spouse forwarded a list of eleven 
factors which she considered a summary of all the psychiatric 
problems experienced by the veteran which made him 100 % 
disabled.  She also questioned how VA could separate manic 
depression from PTSD when SSA had concluded that both of them 
made the veteran unable to work.  She also noted that without 
the PTSD his manic depression would not be as severe.  

In August 1997, the veteran underwent psychiatric examination 
for VA.  The veteran's extensive claims file was reviewed.  
It was noted that the veteran had been unemployed and 
disabled for a number of years.  After his service in 
Vietnam, he had had a number of different jobs, but had 
trouble holding a job.  Frequently, he was in conflict with 
his employers.  He had had no meaningful job since 1988.  In 
1996, he attempted work as a janitor, but was in conflict 
with superiors and quit the job after less than a month.  

The report further reflects that the veteran had had a number 
of anxiety symptoms and symptoms compatible with PTSD after 
his return from Vietnam.  He also developed elements of a 
bipolar disorder and had several psychiatric 
hospitalizations.  There had been diagnoses including 
paranoid schizophrenia and bipolar affective disorder.  He 
was seen currently in the VA clinic.  The veteran also had a 
significant past history of alcohol abuse.  He also had 
significant marijuana abuse in the past.  He reported that, 
at the present, he had only rare marijuana usage.  

On mental status examination, the veteran spoke slowly and 
somewhat hesitantly.  There was slight dysarthria.  He had 
slowing of thought processes.  He denied current paranoid 
delusions.  He denied hallucinations other than those 
connected with flashback experiences.  He showed significant 
psychomotor retardation.  He was alert and showed adequate 
orientation.  He complained of and showed short term memory 
loss.  He denied current panic attacks.  He admitted to 
serious depression in the past and stated that his mood was 
better now.  He had significantly impaired sleep frequently.  
Some days, he stayed at home and paced most of the day.  

The examiner commented that the veteran clearly has evidence 
of PTSD.  He experiences distressing nightmares and flashback 
episodes periodically of events in Vietnam.  He has a 
persistent avoidance of stimuli associated with the trauma.  
He tries to avoid thoughts or feelings connected with the 
trauma, and attempts to avoid activities which recall 
elements of the trauma.  He has diminished interest in 
significant activities, persistent symptoms of increased 
arousal, difficulty falling asleep and staying asleep, and 
irritability without bursts of anger.  He also had some 
hypervigilance and difficult concentrating.  The diagnoses 
were bipolar affective disorder and PTSD of moderate 
severity.  His Global Assessment of Functioning (GAF) score 
was 31.  His GAF score resulting from PTSD was 50.  The 
examiner made it clear that some of the veteran's current 
disability was connected to PTSD and some to bipolar 
affective disorder.  Overall the veteran had a serious global 
level of impairment, was unable to work, and required 
benefits management by his spouse.  Psychological test 
results were termed invalid because of the veteran's 
inability to take the test due to distractibility and severe 
concentration deficits.  

Outpatient treatment records include an entry for June 1998 
when it was reported that the veteran had been treated for 
bipolar disorder for a number of years.  He denied drinking 
alcohol lately, but admitted smoking pot once a week.  In 
July 1998, it was recorded that the veteran had been 
irritable for the past week refusing to take a bath.  The 
month was described as being bad for him because it reminded 
him of experiences in Vietnam.  He was kind of down, but 
denied suicidal or homicidal ideation.  The impression was 
PTSD.  


Analysis

This is the appeal of an original assignment of a disability 
evaluation following the initial award of service connection 
by the RO. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In a case such as this the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  PTSD is currently rated as 30 
percent disabling.  

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
Inasmuch as the claim extends several years prior thereto, 
the Board has interpreted the claim employing the decision by 
the United States Court of Appeals for Veterans Claims (the 
Court), in Karnas v. Derwinski, 1 Vet. App. 308 (1991), where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  

Under the old diagnostic criteria for PTSD, in effect prior 
to November 7, 1996, moderate social and industrial 
impairment warranted a 10 percent rating under the provisions 
of Code 9411 of the Schedule for Rating Disabilities, a 30 
percent rating was assigned when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  When the ability 
to establish and maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating was warranted.  A 70 percent evaluation for PTSD is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment. Id. A 100 percent 
evaluation is warranted (1) when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; (2) where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Claims for Veterans Appeals (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) 
(West 1991).

Under the new diagnostic criteria for PTSD, when there are 
mild or transient symptoms a 10 percent rating is assigned.  
When there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  When there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is warranted.  A 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.38 C.F.R. § 4.130, Code 9411.

Following a review of the evidence of record, the Board finds 
that the evidence supports a 50 percent rating, and no more, 
regardless of the criteria used.  Based in part on the mental 
status examination in August 1997, the Board is able to 
answer the appellant's question regarding why SSA has 
considered all the veteran's psychiatric disability in 
granting him disability benefits, but VA separates PTSD 
symptoms from those of bipolar disorder.  Service connection 
is currently established for PTSD.  Service connection is not 
in effect for bipolar disorder.  Disability compensation is 
paid for service-connected disabilities.  The August 1997 
examiner clearly delineated the degree of disability 
attributable to PTSD from that resulting from bipolar 
affective disorder.  The veteran's global GAF score is only 
31, but the GAF score resulting solely from PTSD is 50, a 
level which is consistent with the diagnosis of PTSD being of 
serious disability.  The examiner continued that the veteran 
is unable to work or control his benefits because of his 
total psychiatric symptoms not just his PTSD.  

In the Board's judgment the 1997 examiner did a credible job 
in differentiating the degree of disability attributable to 
PTSD from that resulting from the bipolar disorder.  Due 
primarily to this effort to differentiate symptoms, the 
objective evidence is deemed to warrant no more than a 50 
percent disability rating.  Based primarily on Dr. Hale's 
numerous statements reporting continuing treatment from 1989 
and particularly the clinical observation that the veteran 
tended to under estimate the severity of his flashbacks, the 
Board concludes that the service-connected PTSD was of a 
serious degree from the date of the original grant of 
benefits for PTSD, May 31, 1989.  

The Board finds that the veteran's symptoms more nearly 
approximate the criteria for a 50 percent rating from May 31, 
1989.  He has a fairly long history of psychiatric symptoms, 
has received treatment and has shown periodic improvement and 
regression regarding nightmares and flashbacks.  It is noted 
that on the most recent psychiatric examination, the veteran 
was reported to have impairment in his communication process, 
moved slowly and spoke slowly.  He had a slowing of his 
thinking processes, was somewhat inattentive and showed 
concentration problems.  Short-term memory loss was noted by 
the examiner.  The veteran was also noted to have impaired 
sleep.  In addition, he had a GAF of 50 for his PTSD, which 
is indicative of serious impairment.  The Board finds that 
this evidence supports a rating of 50 percent under both the 
old and the new criteria.  

The objective evidence does not warrant assignment of a 
higher rating than 50 percent since May 31, 1989.  In this 
regard, the evidence would have to show such symptoms of 
suicidal ideation, obsessional rituals, etc, or severe 
impairment due to PTSD.  The most recent evidence shows that 
the veteran has been married for 30 years.  He denied 
paranoid delusions, hallucinations other than flashbacks, and 
suicidal and homicidal thoughts.  He displayed adequate 
orientation.  He denied ritualistic behavior, and showed no 
loose associations.  The veteran denied panic attacks, and 
stated that his mood had improved.  Thus an increase beyond 
50 percent is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, to the extent that the veteran 
claims entitlement to a rating in excess of the 50 percent 
rating granted herein from May 31, 1989, the preponderance of 
the evidence is against the appellant's claim, and hence, the 
doctrine is not for further application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 50 percent rating for PTSD is granted from 
May 31, 1989, subject to the applicable law and regulations 
governing the payment of monetary benefits.


REMAND

The primary contention advanced on the service connection 
claim is that the veteran has chloracne related to his 
exposure to Agent Orange in Vietnam, and that the disorder 
has been misdiagnosed by VA's physicians because it is a 
rather obscure skin abnormality which requires specialization 
to recognize.  A review of the veteran's service medical 
records shows no evidence of chloracne.  However, the report 
of the separation medical examination in January 1968 
reflects that the veteran's skin was abnormal; that a body 
rash was present; and that the veteran underwent a 
dermatology consultation at Walson Army Hospital, Fort Dix, 
New Jersey.  The physician's summary elaborating on the data 
reflects that there was no serious sequelae except for 
dermatitis of the right leg that was being treated with 
tetracycline.  However, the dermatology consultation sheet is 
not of record.  The presence and evaluation of the veteran's 
skin complaints during service is crucial to the veteran's 
claim.  These facts render the claim potentially well 
grounded in the judgment of the Board and trigger VA's duty 
to assist in the development of facts pertinent to the claim. 
38 U.S.C.A. § 5107 (1999).  It does not appear that the RO 
attempted to secure a copy of the dermatology consultation 
report referred to above.  

The evidence suggests that additional supporting evidence 
regarding the issue of entitlement to service connection for 
skin disability may be available.  To afford the veteran and 
appellant every administrative consideration, the case is 
being REMANDED to the RO for the following action:  

1.  The appellant should be requested to 
provide a list of all medical treatment 
and/or examinations that the veteran 
received for any skin disability 
following his service discharge in 
January 1968.  She should also be 
requested to provide the name and address 
of the any of the veteran's employers 
shortly after service where he may have 
been required to take a physical 
examination, and any other possible 
source of treatment information regarding 
skin disability that might support the 
claim.  She should be asked to complete 
any necessary authorizations for release 
of private information to the VA.  The RO 
should then try to obtain all clinical 
records from the sources reported by the 
appellant which are not in the claims 
file.  The RO should contact any private 
employers named by the appellant and 
request medical treatment records.  Any 
records of VA inpatient and outpatient 
medical treatment mentioned by the 
appellant, which are not currently on 
file, should be obtained and associated 
with the claims folder.  If any private 
treatment is reported and the records are 
not obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  

2.  The RO should directly contact the 
United States Army Hospital at Fort Dix, 
New Jersey, and request any available 
clinical records, to specifically include 
any report of dermatologic consultation 
on or about January 24, 1968, mentioned 
in the report of the veteran's separation 
medical examination.  

3.  The RO should contact the National 
Personnel Records Center and request that 
a special search be completed for any 
additional service medical records that 
may be available, to include reports of 
any special examinations conducted 
regarding the veteran's separation 
examination on January 24, 1968, 
specifically the aforementioned 
dermatology consultation.  

4.  If after completing the foregoing, 
the RO should submit the claims folder 
for a comprehensive review by a 
specialist in dermatology.  The examiner 
is requested to attempt to ascertain the 
date of onset of any skin disability, and 
answer whether it is at least as likely 
as not that chronic skin disability was 
manifested during service especially at 
the time of the veteran's separation from 
service?  The data upon which all 
opinions are based must be set forth in 
detail.  The opinion, which should be 
typed, should thereafter be associated 
with the claims folder.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

After completion of the above development, the RO should 
provide the appellant with a Supplemental Statement of the 
Case.  She should be afforded the appropriate amount of time 
to respond thereto.  Then, the entire claims file should be 
returned to the Board, if in order.  No action is required of 
the appellant until she is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

